                                 ATTACHMENT B

                  ITEMS TO BE SEARCHED FOR AND SEIZED

 Section I

1.     This warrant authorizes the search and seizure of the items listed below from

       the property and premises identified in Attachment A:

       a.    Clothes and other items which KARL DRESCH wore or carried on

             January 6, 2021, including a jacket or blazer-style jacket and a plaid

             multicolor shirt with some reddish coloring, a hooded sweatshirt, a

             baseball-style cap, dark-colored pants or jeans, black gloves, reflective

             sunglasses, and large flags.

       b.    Records relating the whereabouts or travel of KARL DRESCH for

             January 6, 2021, including records of travel to and from Washington

             D.C., such as receipts, travel itineraries, or maps.

       c.    Any Motorola Moto e6, or any cellular telephone assigned to the

             telephone number +1-906-231-1623, which are hereinafter referred to as

             “DEVICES.”

                 i. Evidence of who used, owned, or controlled the DEVICE, such as

                    logs, registry entries, configuration files, saved usernames and

                    passwords, documents, browsing history, user profiles, email,

                    email contacts, “chat,” instant messaging logs, photographs, and

                    correspondence;
 ii. Any input/output peripheral devices, passwords, data security

     devices, and related security documentation that could be related

     to the DEVICE;

 iii. Evidence of software that would allow someone or something

     other than the user to control the DEVICE, such as viruses, Trojan

     horses, spyware, malware, and other forms of malicious software,

     as well as evidence of the presence or absence of security software

     designed to detect malicious software;

 iv. Evidence of the lack of such malicious software on the DEVICE;

 v. Evidence of software designed to protect the DEVICE from other

     persons, software, devices, or intrusions that may attempt to

     infiltrate, access, or control the DEVICE, such as pop-up blockers,

     security software, password protection, and encryption;

 vi. Evidence of other storage devices being attached to the DEVICE;

vii. Evidence of the times the DEVICE was used;

viii. Evidence of where the DEVICE was used, including evidence of

     wireless Internet networks and Internet Protocol (IP) addresses;

 ix. Passwords, encryption keys, and other access devices or

     programs that may be necessary to access the DEVICE;



                          -2-
 x. Documentation and manuals that may be necessary to access the

     DEVICE or to conduct a forensic examination of the DEVICE;

 xi. Records of or information about Internet Protocol addresses used

     by the DEVICE;

xii. Records of or information about the DEVICE’s Internet activity:

     firewall logs, caches, browser history and cookies, “bookmarked”

     or “favorite” web pages, search terms that the user entered into

     any Internet search engine, and records of user-typed web

     addresses;

xiii. Any and all records, documents, invoices, notes and materials

     that pertain to accounts with any Internet Service Provider, as

     well as any and all records relating to the ownership or use of

     DEVICES found;

xiv. Credit card information, bills, mail, correspondence, and payment

     records indicating who owns and/or controls the DEVICES;

xv. Additional documents and records regarding the ownership

     and/or possession of the searched premises or DEVICES; and

xvi. Information that constitutes evidence of the identification or

     location of the user(s) of the DEVICES;



                          -3-
xvii. Information that constitutes evidence concerning persons who

      either (i) collaborated, conspired, or assisted (knowingly or

      unknowingly) the commission of the criminal activity under

      investigation; or (ii) communicated with the DEVICES about

      matters relating to the criminal activity under investigation,

      including records that help reveal their whereabouts;

xviii. Information that constitutes evidence indicating the DEVICE

      user’s state of mind, e.g., intent, absence of mistake, or evidence

      indicating preparation or planning, related to the criminal activity

      under investigation;

 xix. Information that constitutes evidence concerning how and when

      the DEVICE was accessed or used, to determine the geographic

      and chronological context of account access, use, and events

      relating to the crime under investigation and to the Account user;

 xx. Information that constitutes evidence concerning whether KARL

      DRESCH and/or any other person entered the U.S. Capitol

      Building on January 6, 2021;

 xxi. Information that constitutes evidence concerning the January 6,

      2021, conduct of KARL DRESCH and/or any other person who

      entered the U.S. Capitol Building on January 6, 2021;

                             -4-
 xxii. Information that constitutes evidence concerning the intent of

      KARL DRESCH and/or any other person to knowingly enter the

      U.S. Capitol Building on January 6, 2021;

xxiii. Evidence concerning whether the conduct of KARL DRESCH

      and/or any other person impeded or disrupted or obstructed the

      conduct of the U.S. government business or any proceeding or

      inquiry of Congress on January 6, 2021;

xxiv. Evidence indicating the state of mind of KARL DRESCH and/or

      any other person on January 6, 2021, while on the way to the

      Capitol Building, while attempting to enter the Capitol Building,

      and/or while in the Capitol Building; and

 xxv. Preparatory actions, planning, coordination or communication

      related to KARL DRESCH’s and/or any other person’s entry into

      the U.S. Capitol Building on January 6, 2021.

xxvi. Information relating the whereabouts or travel of KARL DRESCH

      for January 6, 2021, including records of travel to and from

      Washington D.C., such as receipts, travel itineraries, or maps;

xxvii. any information pertaining to the identity or location of co-

      conspirators;



                           -5-
     xxviii. Evidence of user attribution showing who used or owned the

            Device at the time the things described in this warrant were

            created, edited, or deleted, such as logs, phonebooks, saved

            usernames and passwords, documents, and browsing history;

      xxix. As used above, the terms “records” and “information” include all

            of the foregoing items of evidence in whatever form and by

            whatever means they may have been created or stored, including

            any form of computer or electronic storage (such as flash memory

            or other media that can store data) and any photographic form.

d.   Information, records, clothing, souvenirs, photographs, documents, any

     property which was removed from the U.S. Capitol, or other evidence

     that relate to violations of 18 U.S.C. § 1752(a), 40 U.S.C. § 5104(e)(2), and

     18 U.S.C. § 1512(c)(2), including:

     (a) Information that constitutes evidence of the identification or location

         of subjects involved in the criminal activity under investigation;

     (b) Information that constitutes evidence concerning persons who either

         (i) collaborated, conspired, or assisted (knowingly or unknowingly)

         the commission of the criminal activity under investigation; or (ii)

         communicated about matters relating to the criminal activity under

         investigation, including records that help reveal their whereabouts;

                                  -6-
(c) Information that constitutes evidence indicating the Account user’s

   state of mind, e.g., intent, absence of mistake, or evidence indicating

   preparation or planning, related to the criminal activity under

   investigation;

(d) Information that constitutes evidence concerning how and when the

   Account was accessed or used, to determine the geographic and

   chronological context of account access, use, and events relating to

   the crime under investigation and to the Account user;

(e) Information that constitutes evidence concerning whether Karl

   Dresch and/or any other person entered the U.S. Capitol Building on

   January 6, 2021;

(f) Information that constitutes evidence concerning the January 6, 2021,

   conduct of Karl Dresch and/or any other person who entered the U.S.

   Capitol Building on January 6, 2021;

(g) Information that constitutes evidence concerning the intent of Karl

   Dresch and/or any other person to knowingly enter the U.S. Capitol

   Building on January 6, 2021;

(h) Evidence concerning whether the conduct of Karl Dresch and/or any

   other person impeded or disrupted or obstructed the conduct of the



                            -7-
   U.S. government business or any proceeding or inquiry of Congress

   on January 6, 2021;

(i) Evidence indicating the state of mind of Karl Dresch and/or any

   other person on January 6, 2021, while on the way to the Capitol

   Building, while attempting to enter the Capitol Building, and/or

   while in the Capitol Building; and

(j) Preparatory actions, planning, coordination or communication

   related to Karl Dresch’s and/or any other person’s entry into the

   U.S. Capitol Building on January 6, 2021.

(k) any information pertaining to the identity or location of co-

   conspirators;

(l) Evidence of user attribution showing who used or owned the

   Device at the time the things described in this warrant were created,

   edited, or deleted, such as logs, phonebooks, saved usernames and

   passwords, documents, and browsing history;

(m)    As used above, the terms “records” and “information” include

   all of the foregoing items of evidence in whatever form and by

   whatever means they may have been created or stored, including

   any form of computer or electronic storage (such as flash memory or

   other media that can store data) and any photographic form.

                            -8-
